DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office acknowledges the receipt of applicant’s response to the restriction requirement.

Elected Species


    PNG
    media_image1.png
    196
    653
    media_image1.png
    Greyscale

A search of the prior art did not show the elected species. Under MPEP 803.02, the search was expanded to find an examinable species. No examinable species was found. 
Withdrawal of Restriction Requirement
Claims 1 and 11 allowable. The restriction requirement, as set forth in the Office action mailed on 04/14/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 11-20 directed to the non-elected invention is no longer Claims 11-20 rejoined.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the devices of claims 1 and 11.
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by YOO (US 2016/0043327) teaches an organic light emitting display device comprises at least two light emitting parts each having a light emitting layer and an electron transport layers, and at least one charge generation layer between the light emitting parts, wherein at least one among the charge generation layer or the electron transport layer includes a compound having nitrogen atoms and a substituent for enhancing electron mobility (paragraph 13).
While YOO teaches a stacked OLED wherein the charge generation layer or the electron transport layer includes a compound having nitrogen atoms and a substituent 
Claims 1-20 allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GREGORY D CLARK/Primary Examiner, Art Unit 1786